                                        Case 2:20-cv-01721-RFB-VCF Document 31 Filed 02/26/21 Page 1 of 3
                                        ÿ
                                    0ÿ ./01.2ÿ34ÿ56.3178ÿ1394ÿÿ
                                        7:;<=<ÿ0<>ÿ7?4ÿ7785ÿ
                                    2ÿ @A   /71ÿB4ÿC.1778ÿ1394ÿÿ
                                    3ÿ 7:DED+ÿ
                                             ;<=<ÿ0<>ÿ7?4ÿ03285ÿ
                                                           FF       ÿGH IÿJ+HKLJ+Mÿ !ÿ
                                    4ÿ  3     ÿ3  ? N OP ÿ
                                                         4  OP ÿ
                                                               3 O> : :O8ÿ3NQO:ÿ055ÿ
                                    5ÿ 5<   RÿS:T<R8ÿ7:;<=<ÿ8900ÿ
                                        2:U:VP?W:XÿÿY72Zÿ57793 ÿ
                                    6ÿ @Q   >:[Oÿ5QW:XÿY72Zÿ577934ÿ
                                        \<[RQ]QU:XÿÿY72Zÿ2552858ÿ
                                    7ÿ 1ÿÿÿÿ^<    QUXÿÿ>U<>R:W_T>R]4[?]ÿ
                                            ÿÿÿÿÿÿÿÿÿÿ=`>:WW_T>R]4[?]ÿ
                                    8ÿ ÿabbcdefghÿjcdÿkfjfelmebnÿ
                                    9ÿ ao
                                        ÿjcehcÿpmoofÿ
                                   0ÿ                                                  H+MqFEÿqJqFÿEMqMGqÿGDHqÿÿ
                                   00ÿ                                                           EMqMGqÿDrÿ       +F)JEJÿ
 ÿÿÿÿ !ÿ




                                                                                                                 ÿ
                                   02ÿ 71S6@6ÿ            B/.s/.621ÿt16@9u6.21.38ÿ6ÿ ÿB<R:ÿ7?4Xÿÿÿÿÿ2X2 [;0720.\0SB\ÿ
  "##ÿ$ÿ%&ÿ&&ÿ&ÿ'((#ÿ




                                        7:   ; < = < ÿB?  > V?><OQ?W8ÿ                                                   ÿÿÿ
                                        ÿ
       ÿ)*ÿ+)ÿ,-'#'ÿ




                                   03ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿsU<QWOQvv8ÿ                                     ÿÿqM!H JqMD+ÿJ+EÿDEFÿrDÿ
                                        ÿ
                                   04ÿ ;R4ÿ                                                                                EM GDH+qF}
                                                                                                                               MJ ÿ{MEFr
                                                                                                                                        qLÿ!F|
                                                                                                                                              HEMGFÿ
                                        ÿ
                                   05ÿ w671221ÿ^4ÿtA55xÿw/t7ÿ@/1xÿ622/.71yÿ J rD+Dÿ)J FÿD+ Iÿÿ                            Drÿ             F+EJ+qÿ
                                   06ÿ @/1x
                                        ?ÿ>ÿ0NRÿ<QWW:=RÿR@/13
                                                           ÿ1WOQOQÿ:0RÿOÿPAÿ>O?PN>?TNPTÿzÿ<Wÿ=QWÿ./1ÿ
                                                                                        Pÿz8      [UNRQ;B?
                                                                                                         :8ÿ>V?><OQ?WRÿ ÿÿ
                                   07ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ@:v:W=<WOR4ÿ
                                   08ÿ ÿw671221ÿ^4ÿtA558ÿQW=Q;Q=N<UU~8ÿ                                               ÿÿ
                                         ÿ
                                   09ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿB?NWO:>[U<Q]<WO8ÿ
                                   2ÿ ÿ;R4ÿ
                                   20ÿ ÿ71S6@6ÿB/.s/.621ÿt16@9u6.21.38ÿ6ÿ
                                   22ÿ 7:QW=;Q;<Q==<NÿB?
                                                      <UU~>Vxÿ?65
                                                                ><O\Q?/73
                                                                       Wxÿw63  /ÿÿ/7ÿS655 CA1855AÿQW6^3
                                                                                                    =Q;Q=8Nÿ<UU~8ÿ
                                   23ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿB?NWO:>=:v:W=<WOR4ÿ
                                   24ÿ ÿÿ                                                                             ÿÿ
                                   25ÿ               B?NWO:>@:v:W=<WOÿÿÿ8ÿ~ÿ<W=ÿOP>?NTPÿPQRÿ<OO?>W:~Rÿ.?:>Oÿ34ÿ
                                   26ÿ 5<>R:W8ÿ1R4ÿ<W=ÿ@Q?W:ÿB4ÿC>:WW8ÿ1R4ÿ?vÿ?>=?Wÿ.::Rÿ3[NUU~ÿ^<WRNP<WQÿ55s8ÿ<W=ÿ
                                   27ÿ ÿ¡¡ÿ¢£ÿ¤¥ÿ¤ÿ¦§ÿÿ¨©¨ÿ̈ÿ§ÿÿ¢£ÿ
                                   28ÿ 5<T?]<>RQW?8ÿ1R4ÿ?vÿ5<T?]<>RQW?ÿ5<`ÿª§ÿ¨ÿ«¬8ÿP:>:~ÿROQVNU<O:ÿ<W=ÿ<T>::ÿ
                                                                                                                 0ÿ
                                        Case 2:20-cv-01721-RFB-VCF Document 31 Filed 02/26/21 Page 2 of 3
                                         ÿ
                                    0ÿ ./ÿ.01ÿ234534467ÿ83.0ÿ9:1;<23=1ÿ/>ÿ677ÿ=76354ÿ65/?@ÿ6?2ÿA1.811?ÿ.01ÿ6A/B1?6512ÿ96:.314CÿÿD01ÿ
                                    2ÿ 96:.314ÿ><:.01:ÿ4.39<76.1ÿ.06.ÿE6771ÿ6?2ÿF377ÿ6:1ÿ./ÿA16:ÿ.013:ÿ/8?ÿ>114ÿ6?2ÿ=/4.4ÿ3?=<::12ÿ01:13?Cÿ
                                    3ÿ             D034ÿ4.39<76.3/?ÿ34ÿ1?.1:12ÿ3?./ÿ3?ÿ@//2ÿ>63.0Gÿ3?ÿ.01ÿ3?.1:14.ÿ/>ÿ;<23=367ÿ1=/?/5Hÿ6?2ÿ?/.ÿ
                                    4ÿ >/:ÿ9<:9/414ÿ/>ÿ2176HCÿ
                                    5ÿ ÿ
                                    6ÿ IJDKIÿ      ÿ
                                                       .034ÿ25.0ÿ26Hÿ/>ÿL1A:<6:Hÿ220Cÿ IJDKIÿ
                                                                                                ÿ
                                                                                                    ÿ .034ÿ25.0ÿ26Hÿ/>ÿL1A:<6:Hÿ220Cÿ
                                          MNM+ÿ
                                    7ÿ S+QTUS+Vÿ       OO       ÿPQ   Rÿ                     S MSV+MÿScÿ
                                                   ÿ                                            ÿ
                                    8ÿ             ÿ                                            ÿ
                                    9ÿ WXWÿZ[\]^ÿ_ÿ̀ab^]]ÿ                                      ÿ
                                                                                                WXWÿd]eb^ÿfÿ̀ghi\jhbX[]\ÿ
                                         klmKkDÿ         n
                                   0ÿ p1B626ÿm6:ÿp/Cÿ7785ÿ C ÿo  Jkn  KpGÿ
                                                                         Kn qC
                                                                             ÿÿ            ÿ    JpIkKÿ            Cÿÿp/
                                                                                                                      oJl       JknrplGÿKnqCÿ
                                                                                                p1  B6 26ÿ m6     :      Cÿ6  700ÿ
                                   00ÿ Ir   lpKÿsCÿtkKppGÿKnqCÿ                                 3F1?52ÿ1tC  ÿF/      :3/B?62ÿk3
                                                                                                                               29@1ÿ52ÿ8HCGÿ240ÿ
                                                                                                        :4 /   ? Gÿ p1        6ÿ
                                                                                                                               8
 ÿÿÿÿ !ÿ




                                         p1B626ÿm6:ÿ.p/           Cÿ03285ÿ                               ÿ{ÿÿÿÿ~ÿwxÿz~zyyvwyvzxyvÿ
                                   02ÿ 3 ÿn/<.0ÿ4ÿn.:11.Gÿn<3.1ÿ055ÿ
                                                             0                                   uvvwx yz
  "##ÿ$ÿ%&ÿ&&ÿ&ÿ'((#ÿ




                                   03ÿ oÿ64ÿE1@64Gÿp1B626ÿ8900ÿ                                  yzvvzÿÿ
       ÿ)*ÿ+)ÿ,-'#'ÿ




                                   04ÿ uvuv~wwxyy|zw{ÿ
                                                       |ÿ~wxzÿÿz~zyyvÿ
                                   05ÿ ÿ
                                   06ÿ                                                    MNOÿ
                                   07ÿ             ÿ ÿ ÿ ÿ ÿ VÿVÿMÿMNOON$ÿ
                                   08ÿ             ÿ
                                                   ÿ
                                   09ÿ             ÿ ÿ ÿ ÿ ÿ ÿ
                                   2ÿ              ÿ            ÿ ÿ ÿ ÿ prDKIÿnDJDKnÿIKÿ
                                                   ÿ
                                   20ÿ             ÿ
                                   22ÿ             ÿ ÿ ÿ ÿ ÿ DATED                        IJDKIthis ÿ26th
                                                                                                            day    ofFebruary,
                                                                                                                                2021.
                                                                                                                                            ÿ
                                   23ÿ ÿÿÿ
                                   24ÿ
                                   25ÿ
                                   26ÿ
                                   27ÿ
                                   28ÿ
                                                                                              2ÿ
                                       Case 2:20-cv-01721-RFB-VCF Document 31 Filed 02/26/21 Page 3 of 3
                                       ÿ
                                    0ÿ                                                  ./0121.30/ÿ42ÿ/)1./ÿ
                                    2ÿ ÿ 5ÿ67879:ÿ;78<5=:ÿ>?@>ÿABÿ>?Cÿ25>?ÿÿD@EÿAFÿ=CGHI@HEÿ220Jÿ5ÿKCHLCDÿ@ÿ>HICÿ@BDÿMAHHCM>ÿ
                                    3ÿ MANEÿAFÿ>?CÿFAHCOAPBOÿ01!Q 3014+ÿ3+Rÿ4R/ÿ24ÿR113 ÿS10Tÿ
                                    4ÿ !/UQR1./ÿ42ÿ.4Q+0/VR/2/+R3+0ÿ3 24+4ÿ)3 /ÿ4+ WÿLP@ÿ;XY7;=ÿINABÿ
                                    5ÿ >ÿ?CÿFAZZA[PBO\ÿÿ
                                    6ÿ ]PH^ÿ]_ÿ6@HHPKJÿ7K`_ÿ
                                    7ÿ 4c@73KÿdCÿa_Oÿ=@KAJHÿedÿ
                                                            >ÿbN8@9M?0C4ÿ78A  ÿ @DJÿaIP>Cÿ3 ÿ
                                    8ÿ @cPBKD@ÿÿb_ÿXM;Z@BCJÿ7K`_ÿ
                                    9ÿ cE   BBCÿ]_
                                        f3b;]aÿdC   geÿÿXM  c ;?
                                                              7h5
                                               aA_Oÿ4@K>?Jÿÿedÿ
                                                                   HEaK>ÿ@iZ_J;_
                                                                              ÿ7K
                                                             a>_Jÿ8a9I0P>C0ÿ9ÿ ÿÿ`_ÿÿ
                                   0ÿ c@    K ÿ
                                         jkklmnopqÿslmÿtouvwvÿxlmylmvkoÿzovw{|vmkomqÿ
                                   00ÿ vÿnwÿ}vqÿlnÿ~ÿvqÿ ÿ
 ÿÿÿÿ !ÿ




                                   02ÿ bBDHCÿX_ÿc@OA@HKPBAJÿ7K`_ÿ
  "##ÿ$ÿ%&ÿ&&ÿ&ÿ'((#ÿ




                                         3 B5DÿCh_    ÿ6A    HPAB8ÿ98P5D2OÿCÿi^[E_Jÿ240ÿ
       ÿ)*ÿ+)ÿ,-'#'ÿ




                                   03ÿ 6C         HK A B  J ÿ
                                                            edÿ
                                         jkklmnopÿslmÿosonwvnkxl|nkomvvnkÿ
                                   04ÿ }ÿvnokkoÿÿzÿÿ
                                   05ÿ ÿÿÿ ÿ ÿ ÿ ÿ ÿ ÿ qÿvpoÿjn|lÿ ÿ ÿ ÿ
                                   06ÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ bB                                          ÿ7NZAXbea
                                                                                                     a;cc:ÿ  ECCÿAFÿg8geÿ
                                                                                                                     ]6be5Jÿ877a
                                                                                                                             cciÿÿ
                                   07ÿ ÿ
                                   08ÿ
                                   09ÿ
                                   2ÿ
                                   20ÿ
                                   22ÿ
                                   23ÿ
                                   24ÿ
                                   25ÿ
                                   26ÿ
                                   27ÿ
  ÿ ÿ
                                   28ÿ
                                                                                                  3ÿ
